UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7285


GINA MONTEZ BENJAMIN,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:10-cv-00043-DEM)


Submitted:   February 10, 2011            Decided:    February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gina Montez Benjamin, Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gina Montez Benjamin seeks to appeal the magistrate

judge’s order dismissing as untimely her 28 U.S.C. § 2254 (2006)

petition. ∗      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate      of   appealability.      28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a       substantial    showing     of     the   denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,    537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Benjamin has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

       ∗
       The parties consented to the exercise of the district
court’s jurisdiction by a magistrate judge, as permitted by 28
U.S.C. § 636(c) (2006).



                                              2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3